Citation Nr: 0007178	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-19 984A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' December 1997 decision which 
denied entitlement to an increased rating for the residuals 
of an occipital fracture with amnesia and memory loss, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Moving party represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to April 
1969 and from May 1975 to January 1979.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a December 1997 
Board decision.


FINDINGS OF FACT

1.  In December 1997, the Board determined that the residuals 
of the veteran's skull fracture included memory loss, 
forgetfulness and impaired insight and judgment.  It was also 
found that there was no competent evidence of current 
suicidal ideation, disorientation or impaired impulse 
control.  Consequently, the Board found that a rating in 
excess of 50 percent for the residuals of an occipital 
fracture with amnesia and memory loss was not warranted.

2.  The Board's decision of December 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's December 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran reopened a claim for an increased rating for the 
service connected disability at issue in 1992.  Following 
development of the record, including a personal hearing, the 
Board entered a decision in December 1997 on this matter.  
The Board noted that it had considered the veteran's claim 
for an increased rating under both regulations which were in 
effect during the veteran's appeal, both prior to and 
following the new November 7, 1996, criteria.  The Board 
found that the evidence in support of the veteran's claim for 
an increased rating consists primarily of his statements 
regarding the severity of his disability.  In contrast, the 
Board concluded that the medical findings on examination are 
of greater probative value and demonstrate that the residuals 
of an occipital fracture with amnesia and memory loss were 
not more than 50 percent disabling.  As a result, the claim 
was denied.

Reconsideration of this determination was denied in April 
1998.  In August 1999, the moving party was provided a copy 
of the pertinent regulations regarding CUE.  That month, the 
veteran's representative requested revision of the Board's 
December 1997 decision based on CUE.  Written argument was 
submitted in November 1999.

Analysis

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
(VA) adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In this case, the moving party has failed to provide a basis 
for his conclusion that the Board's December 1997 decision 
contained CUE other than, at best, to raise previous 
contentions regarding the nature and extent of his 
disability.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

In July 1998, the veteran indicated that he wished the Board 
to reconsider this decision because he had requested a 
hearing "before they obtained jurisdiction but was never 
provided one."  The Board must note that a hearing was held 
before a hearing officer at the RO regarding this claim in 
April 1995 as requested by the veteran in his July 1993 
substantive appeal.  Written argument submitted by the 
veteran's representative in November 1999 essentially 
disagrees with how the facts were weighed and evaluated in 
December 1997.  38 C.F.R. § 20.1403(d)(3) specifically notes 
that a disagreement as to how the facts were weighed or 
evaluated does not constitute CUE.  It is averred that the 
Board failed to consider 38 C.F.R. § 4.10 (1999).  The basis 
for this argument is unclear.  38 C.F.R. § 4.10 was cited by 
the Board in December 1997.  Likewise, it is argued that the 
veteran's employment history supported an increased rating.  
The Board, however, clearly addressed the veterans' 
employment status, noting he was then employed full time.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, of either fact or law, in the December 
1997 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.



ORDER

The motion for revision of the December 1997 Board decision 
on the grounds of CUE is denied.

		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


